DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
 
Response to Amendment
	The amendment filed on 11/03/2021 has been entered. Claims 1-20 remain pending in the current application. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Floating Marine Pen for Containing Marine Organisms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “the floating plant being free of any lifting devices for raising and lowering the container relative to the mooring element” renders the claim indefinite, as a floating plant that would be free of any lifting devices may also be free of water controls which would control the amount of water in a container. In other words, if a floating plant were to be free of any lifting devices, it could also lack mechanisms that control the amount of water in a container for raising and lowering the container relative to a mooring element. Overall, claim 1 has limitations which are inconsistent with one another (e.g., “raising and lowering the container…by controlling the amount of water in the container, the floating plant being free of any lifting devices…,”) because the claim includes a limitation of a lifting device (“raising and lowering the container…by controlling the amount of water in the container…,”) followed by a limitation of excluding lifting devices (“the floating plant being free of any lifting devices…,”).
In addition, claim 1 recites “one or more guiding structures” and “one or more guiding elements” having “mutual complementary shapes such that the container (1) and the mooring element (2) can move freely with respect to each other in directions that coincide with a central axis (C-L) of the container”. It is unclear how the mutual, complementary shapes of the guiding structures and the guiding elements would cooperate. Structures merely possessing complementary shapes does not clearly define how those structures work with each other to enable certain movements. For instance, two structures may indeed have complementary shapes, but those complementary shapes could cooperate in a variety of ways, including ways that may inhibit movement rather than promote movement. Overall, the cooperative 

	Claims 2-20 are rejected for each depending on a rejected independent claim under 35 USC 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claim 1-5, 9-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad (US 10,918,094 B2) in view of Oh (KR 100696872 B1), Brosh (US 2015/0083050 A1), and Thorvardarson (US 2008/0110408 A1).
Regarding claim 1, Sandstad discloses a floating plant comprising: 
a container (figure 1, cage 6) configured for floating in a body of water (figure 4) surrounded by a mooring element (figure 2, upper ring 3) also configured for floating in a body of water (figures 4-5), wherein the container comprises:
an impermeable wall (figure 6, upper section 6a; column 6, lines 20-22, “An upper section 6a with an impermeable, cylindrical, wall…,”) and an impermeable bottom (figure 6, lower section 6c; column 6, lines 29-49, “A lower section 6c having a funnel-shaped wall which in the illustrated embodiment is open, but it may also be closed or partly closed.”); and
one or more guiding structures (figure 1, lifting column 7).

Sandstad does not appear to specifically disclose 
that raising and lowering of the container relative to the mooring element is accomplished solely by controlling the amount of water in the container; 
the mooring element being provided with one or more guiding elements; 
wherein the one or more guiding structures and the one or more guide elements have mutual complementary shapes such that the container and the mooring element can move freely with respect to each other in directions that with a central axis of the container; and
the mooring element being provided with one or more guiding elements; wherein the one or more guiding structures and the one or more guide elements have mutual complementary shapes such that the container and the mooring element can move freely with respect to each other in directions that with a central axis of the container.

Oh teaches raising and lowering a container (figure 1, frame 11) relative to a mooring element (figure 1, pipe 21) being accomplished solely by controlling the amount of water in the container (page 2, paragraph 0021, line 33-34, “Frame elevating means for controlling the amount of water to the inside of the frame to adjust the height of the frame.”).

Brosh teaches a container (figure 1, cage 130) being provided with one or more guiding structures (figure 2D, positioning apparatus 140; paragraph 0024, “Positioning apparatus 140 may be arranged to allow movement of cages 130 between an upper position 133A in which cages 130 are vertically contained within framework 120 and a lower position 133B in which cages 130 are positioned below framework 120.”) as well as one or more guide elements (figure 2D, framework 120; paragraph 0024) wherein the one or more guiding structures and the one or more guide elements have mutual complementary shapes (figures 2C and 2D) such that container and the mooring element can move freely with respect to each other in directions that coincide with a central axis of the container (abstract; paragraph 0016, “A framework 120 is connected to semisubmersible platform 110, mostly below the water level.”; cages 130 in figure 1A are each attached to platform 110, and platform 110 and cage 130 can move freely with respect to each other in directions coinciding with a central axis of cage 130).

Thorvardarson teaches one or more guiding structures (figure 2, cross-members 9) spanning across a container (figure 1, cage 1).


raise and lower a container in water (e.g., Oh, paragraph 0021, “Frame elevating means for controlling the amount of water to the inside of the frame to adjust the height of the frame;”); and
to control positioning of a container in accordance to sea conditions; and to connect elements of a container and a mooring element (e.g., Brosh, abstract, paragraph 0024, “Positioning apparatus 140 may be arranged to allow movement of cages 130 between an upper position 133A in which cages 130 are vertically contained within framework 120 and a lower position 133B in which cages 130 are positioned below framework 120.”; e.g., Thorvardarson, paragraph 0036, “partially hollow cross-members (9) connect the first wheel (4) to the second wheel (10)… The partially hollow cross-members (9) can be filled with gas or liquid to alter the overall buoyancy of the cage (1).”).



    PNG
    media_image1.png
    929
    1258
    media_image1.png
    Greyscale


Regarding claim 2, Sandstad as modified discloses the limitations of claim 1, and further discloses one or more of the guiding structures comprising elongated elements (Brosh; figure 2C, positioning apparatus 140 is elongated) extending between a bottom end of the container and an upper end of the container (Brosh; figures 3A-3D; paragraph 0027, showing locking mechanism 160 extending from cage 130 top to cage 130 bottom) for the same reasons as described in claim 1.

Regarding claim 3, Sandstad as modified discloses the limitations of claim 1, and further discloses one or more guiding structures comprising buoyancy means (Brosh; paragraph 0026, “Semisubmersible platform 110 may further comprise buoyancy mechanisms such as inflatable tubes, 

Regarding claim 4, Sandstad as modified discloses the limitations of claim 1, and further discloses the floating plant of claim 1 further comprising buoyancy means (figure 1, ring 2).

Regarding claim 5, Sandstad as modified discloses the limitations of claim 1, and further discloses.one or more guiding structures being arranged on the container outer side (Brosh, figures 2A-2D) and arranged parallel with the container central axis (Brosh, figures 2A, 2D, and 3A) for the same reasons as described for claim 1.

Regarding claim 9, Sandstad as modified discloses the limitations of claim 1, and further discloses the container having an upper opening (figure 2, upper section 6a).

Regarding claim 10, Sandstad as modified discloses the limitations of claim 9, and further discloses the bottom being funnel-shaped (figure 1) and at least one evacuation hose (figure 7, hose 15; column 8, lines 1-4, “Fish F are contained within the cage 6, and a hose 15 is connected between the connection point 9 and a ship 16 (e.g. a wellboat) alongside the plant.”) being connected to a lower opening in the bottom (figure 7, connection point 9).

Regarding claim 12, Sandstad as modified discloses the limitations of claim 1, but does not appear to specifically disclose wherein the mooring element comprises two or more sections configured to be mounted around the container when the container and the two or more sections are floating in the water.
Brosh teaches a mooring element comprising two or more sections (figure 1A, showing multiple sections in the form of frames) configured to be mounted around a container (figure 1A, showing a cage 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad as modified and include the mooring element comprising two or more sections configured to be mounted around the container when the container and the two or more sections are floating in the water, as taught by Brosh, in order to permit the arrangement of facilities and cages in a certain framework (e.g., Brosh, paragraph 0016, “Semisubmersible platform 110 together with framework 120 and cages 130 is stable and adapted for long operation periods on sea. Framework 120 may extend far beyond the area of semisubmersible platform 110 to support a large number of cages 130. Framework 120 may be rectangular and support cages 130 arranged in a grid form.”).

Regarding claim 13, Sandstad as modified discloses the limitations of claim 1, and further discloses one or more water intake systems (Sandstad, figure 1, water intakes 8), each water intake system comprising a water intake tubular (Sandstad, figure 1, showing the water intake being of tubular form ) having an inlet (Sandstad, column 6, line 61 – column 7, line 3, “…internal pipes feed seawater (see FIG. 1) and convey the water to four directional nozzles which provides water circulation inside the cage. The internal pipes may be supplemented by additional flexible hoses (not shown).”) in fluid communication with the body of water outside the container when the plant is in use (Sandstad, figures 1 and 7); said water intake tubular fluidly connected via a conduit (Sandstad, figure 1, showing columns 7 being conduits) to one or more outlets (Sandstad, figure 1, windows 11) which extend through the container wall and into the container (Sandstad, figure 1), wherein at least a portion of the conduit fluidly connecting the water intake tubular and the one or more outlets comprise a flexible conduit (Sandstad, column 7, lines 1-3, “The internal pipes may be supplemented by additional flexible hoses (not shown).”).


Regarding claim 15, Sandstad as modified discloses the limitations of claim 14, and further discloses the flexible conduit being supported by a mooring element (Sandstad, column 7, lines 1-3) and fluidly connected to an intake pump system in the mooring element (Sandstad, column 6, line 61 – column 7, line 3).

Regarding claim 16, Sandstad as modified discloses the limitations of claim 1, and further discloses the container comprising a support member (Sandstad, figures 1, fender 5) for abutment against at least a portion of the mooring element (Sandstad, figure 1).

Regarding claim 17, Sandstad as modified discloses the limitations of claim 16, and further discloses the support member comprising a circumferential ledge (Sandstad , figure 1) arranged in an upper region of the container (Sandstad , figure 1).



Regarding claim 19, Sandstad as modified discloses the limitations of claim 3, and further discloses: 
transporting the container to the installation site (Sandstad, figures 44-45; column 5, lines 4-7, “FIGS. 44 and 45 illustrate the assembly shown in FIGS. 39-44, in a transportation mode, in which all of the cages have been elevated above the hulls and the assembly may be transported in the open sea.”) by floating the container in the water and stabilizing the container by means of buoyancy means (figures 5, 42-43, and 46a; column 5, lines 8-10, “FIG. 46a is a side view of an embodiment of the plant according to the invention, in a position where the cage is lowered to a region of the buoyant body…,”); 
transporting the mooring element to the installation site, either in one piece or in several parts (figures 44-45; column 5, lines 4-7); and 
mounting the mooring element (column 8, lines 46-48, “The upper ring 3, which is connected to the upper section of the cage, is at least partially supported on the lifting columns 7 which terminate on the underside of the upper ring.”) such that the mooring element surrounds portions of the container (figure 44).

Regarding claim 20, Sandstad as modified discloses the limitations of claim 1, and further discloses a method of raising and lowering a container in a body of water (column 6, lines 2-6, “The buoyancy ring is furnished with fenders 5, access ladder 4 and handrails. The means for moving (i.e. lowering and raising) the lifting columns 7 (and hence the cage 6) may be a wire-and-winch configuration, a rack-and-pinion assembly, or other suitable devices known in the art.”), relative to a mooring element (figures 2 and 22-24), characterized by controlling the amount of water in the container .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad as modified by Oh, Brosh, and Thorvardarson as applied to claim 1 above, and further in view of Buchanan (US 8,813,684 B2).
Regarding claim 6, Sandstad as modified discloses the limitations of claim 1, and further discloses the container being cylinder-shaped (figure 1). However, Sandstad as modified does not appear to specifically disclose the one or more guiding structures being arranged symmetrically in relation to the container cylinder shape.
Buchanan teaches a container (figure 3, tank 12) being cylinder-shaped (figure 3) and one or more guiding structures (figure 7, sidewall strut flange 32) being arranged symmetrically in relation to the container cylinder shape (figures 3 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sandstad as modified and include a container being cylinder-shaped and one or more guiding structures being arranged symmetrically in relation to the container cylinder shape, as taught by Buchanan, in order to permit alignment of sections of the container’s walls via securement (e.g., Buchanan, column 10, lines 18-23, “Referring to FIG. 7, the sidewall strut flanges (such as 32) are affixed to each other by means of flange bolts (securement) as at 52 and flange nuts as at 54. thereby aligning horizontally the sections of sidewall upper walkway 34, the sidewall mid ribs as at 36, the bottom interface flanges as at 44, and the bottom secondary flanges as at 46.”).

Regarding claim 7, Sandstad as modified discloses the limitations of claim 1, and further discloses the one or more guiding structures being placed symmetrically (Buchanan; figures 3 and 7) about the container circumference (Buchanan; figures 3 and 7; tank 12), with the same angular distance 

Regarding claim 8, Sandstad as modified discloses the limitations of claim 1, and further discloses the one or more guide elements (Buchanan; figures 8 and 10, walkway side 60) being placed in a mooring element (Buchanan; figure 9, upper walkway 34) with the same angular distance between two adjacent guide elements (Buchanan; figures 8-10) for the same reasons as described in the rejection of claim 6.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sandstad as modified by Oh, Brosh, and Thorvardarson as applied to claim 1 above, and further in view of Bussell (US 2010/0287829 A1).
Regarding claim 11, as dependent on claim 1, Sandstad as modified discloses the limitations of claim 1, but does not appear to specifically disclose the mooring element comprising mooring means for mooring to a seabed and one or more buoyancy chambers whereby the mooring element may float in a water surface.
Bussell teaches a mooring element (figure 1, framework 12) comprising mooring means (figure 1, mooring lines 20, 22, and 24) for mooring to a seabed (figure 1; paragraph 0066, “The floating pond is restrained by mooring lines that are themselves anchored to the seabed…,”) and one or more buoyancy chambers (figure 3a-3b, composite framework member 40; paragraph 0039, “FIG. 3 a is a perspective view of a section of composite framework member 40, and FIG. 3 b is an elevational cross sectional view of the same section of composite framework member 40. FIGS. 3 a and 3 b provide a non-limiting example of construction of the present invention's algae cultivation system wherein there are ballast tubes 42 for the culture, ballast tubes 44 for the surrounding water, and/or pipes 46 for process fluids like nutrient feeds.”) whereby the mooring element may float in a water surface (figure 1; paragraphs 0038 and 0066).


Prior Art References
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and in at least claim 1. For example, Knott (US 5,967,086 A) discloses a container configured for floating in a body of water surrounded by a mooring element also configured for floating in a body of water, with the container being raised and lowered relative to the mooring element via controlling an amount of water in the container.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Jakobsen and the employed secondary references do not teach the features of amended claim 1 (Remarks, pgs. 7-9), Oh, as a secondary reference, and Sandstad, as the primary reference (replacing Jakobsen), together teach the limitation of raising and lowering a container relative to a mooring element being accomplished solely by controlling the amount of water in the container. The raising and lowering of the frame in Oh (see annotated image in the instant action), which can be interpreted to be a container, is accomplished solely through controlling an amount of water into the frame that would thereby affect the buoyancy of the frame relative to the buoyancy of a mooring element. Oh was not employed in the previous final rejection dated 08/20/2021. Overall, the raising and lowering process taught by Oh can be used to modify Sandstad and thereby make Sandstad as modified disclose the limitations of amended claim 1. For instance, the container of Sandstad can independently 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.B./Examiner, Art Unit 3647